DETAILED ACTION
This office action is in response to the amendment filed on December 20, 2021. Claims 1-17 remain pending in the application and have been fully examined. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Response to Arguments
Applicant’s arguments, see pages 11-14 and 16-17, filed December 20, 2021, with respect to amended claims 1, 7 and 17 have been fully considered and are persuasive.  The previous rejection has been overcome and thus has been withdrawn. 
Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner's statement of reasons for allowance: The present invention pertains to a vacuum. It is the examiner's opinion that the art of record considered as a whole, alone or in combination, neither anticipates nor renders obvious of providing; a plug-in module including a communication device…and a current control device that controls electric current supplied to the vacuum drive device…based on a first signal received by the communication device, wherein the first signal is a wireless signal transmitted from a power tool (as in claim 1), nor renders obvious of providing that; the signal control device is configured to switch the second signal to the electric 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723